Citation Nr: 0705347	
Decision Date: 02/23/07    Archive Date: 02/27/07

DOCKET NO.  06-16 881	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for the residuals of a 
crushed left foot.

2.  Entitlement to service connection for left ankle 
impingement syndrome with chronic sprain/strain as secondary 
to a crushed left foot. 

3.  Entitlement to service connection for lumbar spine 
degenerative disc disease and spinal stenosis as secondary to 
a crushed left foot. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

K. Seales, Associate Counsel 



INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey, that denied the benefits sought on 
appeal.  The veteran, who had active service from June 1942 
to December 1945, appealed those decisions to the BVA, and 
the case was referred to the Board for appellate review.  In 
September 2006, the Board returned the case to the RO for 
additional development.  The case has been returned to the 
Board for further appellate review.



FINDINGS OF FACT

1.  The veteran is shown to have residuals of a left foot 
injury he sustained during service.

2.  Left ankle impingement syndrome with chronic 
sprain/strain is shown to be causally related to service or 
to the left foot injury the veteran sustained during service. 

3.  Degenerative disc disease and spinal stenosis of the 
lumbar spine was not manifested during service or for many 
years following separation from service, and is not causally 
or etiologically related to service or to the left foot 
injury the veteran sustained during service.


CONCLUSIONS OF LAW

1.  Residuals of a left foot injury were incurred during 
active service.  38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2006).

2.  Left ankle impingement syndrome with chronic 
sprain/strain was incurred during active service.  
38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2006).  

3  Degenerative disc disease and spinal stenosis of the 
lumbar spine was not incurred in or aggravated by active 
service, nor may arthritis be presumed to have been so 
incurred, and is not proximately due to or the result of a 
service-connected disease or injury. 38 U.S.C.A. §§ 1110, 
1112, 1113, 1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the merits of the veteran's claims on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2006).  The notification obligation in 
this case was accomplished by way of a letter from the RO to 
the appellant dated in January 2005.  The Board acknowledges 
that this notice does not provide any information concerning 
the evaluation or the effective date that could be assigned 
if service connection were granted.  However, the RO can 
rectify this error prior to assigning an evaluation and an 
effective date for the benefits awarded by this decision, and 
the veteran would be free to express disagreement with any 
evaluation and effective dated assigned by the RO.  With 
regard to the veteran's claim for service connection for his 
lumbar spine disability, since service connection has been 
denied, any question as to the appropriate disability rating 
or effective date is moot, and there can be no failure-to-
notify prejudice to the veteran.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006). 

The VA has also fulfilled the duty to assist: With regard to 
the veteran's claims for residuals of a crushed left foot and 
left ankle impingement syndrome, this decision effects a 
complete grant of the benefit sought on appeal.  Therefore, 
appellate review of this claim may be conducted without 
prejudice to the veteran, Bernard v. Brown, 4 Vet. App. 384 
(1993), and it is unnecessary to analyze the impact of 
changes to the regulations defining VA's duty to assist.  See 
38 C.F.R. §§ 3.159.  With regard to the veteran's claim for 
service connection for a lumbar spine disability, the RO 
provided assistance to the veteran as required under 38 
U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under 
the facts and circumstances in this case.  

In addition, the veteran and his representative have been 
kept appraised of the RO's actions in this case by way of the 
Statement of the Case, and have been informed of the evidence 
considered, the pertinent laws and regulations and a 
rationale for the decision reached in denying the claims.  
The veteran and his representative have not made the RO or 
the Board aware of any additional evidence that needs to be 
obtained in order to fairly decide this appeal, and have not 
argued that any error or deficiency in the accomplishment of 
the duty to notify and duty to assist has prejudiced him in 
the adjudication of his appeal.  Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, No. 05-7157 
(Fed. Cir. Apr. 5, 2006).  Therefore, the Board finds that 
duty to notify and duty to assist have been satisfied and 
will proceed to address the veteran's appeal.  

Residuals of Crushed Left Foot and Left Ankle Impingement 
Syndrome

The veteran seeks service connection for residuals of a 
crushed left foot and left ankle impingement syndrome with 
chronic sprain/strain.  The claims have been denied by the RO 
on the basis that they were not incurred in or aggravated by 
any incident of active service (i.e., direct service 
connection); and because the crushed left foot did not cause 
or aggravate the left ankle impingement syndrome with chronic 
sprain/strain (i.e., secondary service connection).

Under VA laws and regulations, service connection will be 
granted if it is shown that a veteran has a disability 
resulting from an injury or disease contracted in the line of 
duty, or for aggravation of a preexisting injury or disease.  
38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  Service 
connection may also be granted for certain chronic diseases, 
such as arthritis, when such disease is manifested to a 
compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.  Furthermore, a disability which is proximately 
due to or the result of a service-connected disease or injury 
shall be service connected. 38 C.F.R. § 3.310. See Libertine 
v. Brown, 9 Vet. App. 521, 522 (1996); Harder v. Brown, 5 
Vet. App. 183, 187 (1993).

As an initial matter, the veteran is not competent to opine 
that his left foot and left ankle disabilities are related to 
any incident of active service, as the veteran has no medical 
training.  The resolution of these questions requires 
competent medical evidence.  "Competent medical evidence" 
refers to that which is provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions. 38 C.F.R. § 3.159(a). 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Medical records clearly demonstrate that the veteran 
currently has chronic sprain/strain, impingement syndrome, 
and arthralgia affecting the left foot and ankle.  Review of 
the evidence discloses that no left foot or left ankle 
injuries were noted during service, and no disabilities 
affecting the left foot or ankle manifested during service.  
In September 2006 the veteran testified before the BVA that 
he crushed his left foot while attempting to board his ship.  
Of record is a photograph of the veteran in uniform leaning 
on crutches.  Also of record is an October 2006 lay statement 
from the veteran's wife, who attests to receiving photographs 
of the veteran on crutches while he was in service.  She 
contends that he informed her that he injured his left foot 
while transferring from one ship to another.  Although the 
veteran's service medical records do not reflect a diagnosis 
of or treatment for a left foot or ankle injury, he has 
submitted credible testimony of the aforementioned injury 
during service, corroborated by a credible, competent lay 
statement.  

In order to determine whether the veteran has any residuals 
of the injury he sustained during service a VA expert medical 
opinion was obtained in January 2007.  See Shipwash v. Brown, 
8 Vet.App. 218, 222 (1995); Flash v. Brown, 8 Vet.App. 332, 
339-340 (1995) (Regarding the duty of VA to provide medical 
examinations conducted by medical professionals with full 
access to and review of the veteran's claims folder).  
Following a review of the claims file the examiner concluded 
that the left foot and ankle were assumably injured together 
during service because of the obvious close anatomical 
proximity of the foot and ankle, the nature of the injury, 
and the fact that the ankle was included in the original 
treatment.  The examiner concluded that the veteran's left 
foot and left ankle disabilities were very likely causally 
related to the service injury described by the veteran.  

Therefore, resolving all reasonable doubt in the veteran's 
favor, the Board concludes that there is a basis for granting 
service connection for the veteran's left foot and left ankle 
disabilities.  Accordingly, service connection for residuals 
of a crushed left foot and left ankle impingement syndrome 
with chronic sprain/strain is established.

Degenerative Disc Disease and Spinal Stenosis of the Lumbar 
Spine

The medical evidence of record reflects a current diagnosis 
of degenerative disc disease and spinal stenosis of the lower 
lumbar spine.  No conditions affection the spine were noted 
on induction into service in June 1942 or at separation in 
December 1945.  The veteran did not seek treatment for and 
was not diagnosed with degenerative disc disease of the 
lumbar spine within the year after separating from service.  
The medical evidence of record indicates the veteran did not 
seek treatment for a low back disorder until September 2004, 
nearly fifty-nine years after separation from service.  At 
the time of treatment, the veteran attributed his back pain 
to a fall he sustained three months earlier.  

Also of record is the previously discussed January 2007 VA 
medical opinion.  After review of the veteran's claims file, 
the examiner concluded that the currently diagnosed lumbar 
spine disorder was not causally related to the left foot and 
ankle disorder.  The examiner further explained that the 
veteran's back disorder is not a residual of the service 
injury.  

The Board finds that the absence of any indication of a back 
injury during service, or a chronic back disorder being 
manifested during service, and the fact that no back disorder 
was demonstrated for many years following the veteran's 
separation from service, indicates that the preponderance of 
the evidence is against the veteran's claim.  Further, there 
is no medical evidence of a nexus between the veteran's 
current lumbar spine disability and his service connected 
residuals of a crushed left foot.  Therefore, the Board 
concludes that service connection on either a direct or 
secondary basis for degenerative disc disease and spinal 
stenosis of the lumbar spine is not established.


ORDER

Service connection for residuals of a crushed left foot is 
granted.

Service connection for left ankle impingement syndrome with 
chronic sprain/strain as secondary to a crushed left foot is 
granted. 

Service connection for lumbar spine degenerative disc disease 
and spinal stenosis as secondary to a crushed left foot is 
denied.  



____________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


